                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
          v.                        )    Cr. No. 18-066 WES
                                    )
ARIEL ALMONTE,                      )
                                    )
       Defendant.                   )
___________________________________)


                      MEMORANDUM AND ORDER

WILLIAM E. SMITH, District Judge

     Before the Court is Ariel Almonte’s Motion to Reconsider

Defendant’s Motion to Suppress Evidence and Reopen Hearing (“Mot.

to Reconsider”), ECF No. 41.    The Court held a hearing on this

Motion on November 18, 2019, at which it heard testimony from

Cranston Police Detective Ronald Fuoroli, as well as argument from

counsel.   After thorough consideration and for the reasons that

follow, the Court GRANTS Defendant’s Motion, finding that Williana

Pimentel’s consent to search the apartment she shared with Almonte

was not voluntarily given, and that the independent discovery of

the contraband from that home was not inevitable.




                                   1
I.    Factual Background 1

       On February 28, 2018, while conducting surveillance in an

unmarked vehicle at a local McDonald’s, Detective Daniel Dempsey

of    the   Cranston   Police   Department   (“CPD”)   observed    what   he

described as a “hand to hand transaction” -- he saw Almonte get

out of his car in the parking lot, walk over to Richard Wiggs, who

was inside another car, and “touch hands” briefly with Wiggs. Jan.

17, 2019 Mot. to Suppress Hr’g Tr. 144:3-4; 146:22-147:1; 150:21-

23; 153:16-18; 166:4-14; 183:14-22, ECF No. 27.             Det. Fuoroli

arrived later as backup and testified that, as he approached to

arrest Almonte, he saw Almonte drop a small bag of white powder on

the ground. Id. 72:1-20.          When questioned, Wiggs stated that

Almonte had just sold him two $40.00 bags of heroin. 2            Id. 24:7-

17.

       At the time of the alleged transaction, Almonte had his

eleven-year-old step-daughter, A.T., in the car with him.                 Id.

26:1-6.      After Fuoroli detained Almonte, A.T. was demonstrably




       1
       The Court presumes familiarity with the detailed factual
background set out in the Court’s original Memorandum and Order on
Defendant’s Motion to Suppress, April 1, 2019, ECF No. 32. (“Mot.
to Suppress Order”). Therefore, the Court will only briefly recite
the facts, and will focus on those that are relevant to the
determination of Defendant’s Motion to Reconsider.

       2
       Wiggs later told the police that it was “not true” that he
bought drugs from Almonte that day.    Mot. to Suppress Hr’g Tr.
198: 5 – 199:12.

                                     2
upset, and Fuoroli asked her some basic questions.                Id. 85:3-

86:10.    He   also   ran   the   registration   of   Almonte’s    car   and

determined it was registered to an apartment at 355 Farmington

Avenue. Id. 27:6-19.        Fuoroli then called Williana Pimentel --

A.T.’s mother and Almonte’s wife -- and at some point was able to

reach her.     Id. 26:24-27:4; 86:22; 87:9-88:24.          When Pimentel

arrived at the McDonald’s parking lot, she asked another CPD

officer twice whether she could leave with A.T. and was told “no”

and that she “had to wait,” although she was allowed to hold A.T.’s

hand through the back window of the car. 3            Id. 226:23-227:14;

228:14-19; Nov. 18, 2019 Mot. to Reconsider Hr’g Tr. 41:7-16;

66:23-24, ECF No. 50. 4

     Detective Fuoroli then made his first call to the Rhode Island

Department of Children, Youth, and Families (“DCYF”) hotline,

during which he asked Pimentel questions about Almonte and relayed

the answers to the hotline operator.        Ex. 2(A) to Gov’t Mem. in

Opp’n to Def’s Mot. to Reconsider and Reopen (“Gov’t Opp’n”) at 4-



     3 It is unclear whether Pimentel was able to hold A.T’s hand
and comfort her before Fuoroli’s call with DCYF or after. Mot.
to Suppress Hr’g Tr. 32:13-18; 98:1-8; 228:18-21; 229:1-19.
     4
      The chronology of events is somewhat unclear, due to Det.
Fuoroli’s stated inability to recall exact details, and the
contradictions between his testimony at the first hearing on the
Motion to Suppress and the call recordings from DCYF that have
since been received into evidence. See Def’s Mot. to Reconsider
Mot. Supp. ECF No. 41; Ex. 2(A) to Gov’t Mem. in Opp’n to Def.’s
Mot. to Reconsider and Reopen, ECF No. 46-1; Mot. to Reconsider
Hr’g Tr. 13: 15-17; 23:7-12.
                                     3
5, ECF No. 46-1; Mot. to Reconsider Hr’g Tr. 18:24–19:2; 21:3-

22:8. During that same call, the hotline operator and Det. Fuoroli

discussed what the next steps would be regarding A.T. Ex. 2(A) at

9-10.    The hotline operator said, “[a]s it stands right now, [A.T.

is] probably going back to the mother because . . . she’s not going

to be arrested.      But if you find any drugs in that house . . .

things might change.” Id. Detective Fuoroli responded that if he

did he would call the hotline back. Id. at 10.

     After the call was over, Pimentel again asked if she could

leave with A.T. and was told no. 5         Mot. to Suppress Hr’g Tr. 229:

15-19; Mot. to Reconsider Hr’g Tr. 66:9-68:1.             Fuoroli then asked

Pimentel if there were any weapons or narcotics at the home and

she replied that “she didn’t think so . . . [t]hat he used to have

a drug problem and that he was recently sick.”       6    Mot. to Reconsider

Hr’g Tr. 70:25–71:5.

     During this same conversation, Fuoroli asked Pimentel for her

consent    to   search   the   apartment   she   shared    with   Almonte   on




     5 It is unclear if Pimentel asked Det. Fuoroli or a different
police officer on the scene. See Mot. to Suppress Hr’g Tr. 229:
15-19; Mot. to Reconsider Hr’g Tr. 66:9-68:1.
     6 According to Fuoroli, Pimentel relayed the information about
Almonte’s drug problem before she gave her consent to search the
apartment she shared with Almonte. Mot. to Reconsider Hr’g Tr.
70:25-71:12. Pimentel’s testimony was she did not tell Fuoroli
that information until after she had signed the consent form. Mot.
to Suppress Hr’g Tr. 254: 10-17.

                                     4
Farmington Avenue, and she did not initially consent.                Mot. to

Suppress    Hr’g   Tr.   106:   8-21;       230:13-17.   Detective   Fuoroli

testified that he told Pimentel that he wanted to search the

apartment to make sure there was nothing harmful in the home for

her child.    Id. 107:4-6.      He said he also told Pimentel that DCYF

had been called and that DCYF “was not going to allow her to take

that child back to her home until it had been searched and made

safe or made secure.” 7     Mot. to Reconsider Hr’g Tr. 29:22 – 30:5;

Mot. to Suppress Hr’g Tr. 136:4-10.                Pimentel testified that

Fuoroli told her that if she didn’t sign “they were going to take

my daughter away,” and that he did not mention DCYF.                 Mot. to

Suppress Hr’g Tr. 232:18-21; 238:17-18; 255:13-14

     Pimentel asked Fuoroli what would happen if she did not sign

the form, and he replied that “more than likely we would have to

secure the apartment and we may apply for a search warrant.”             Id.

42:12-13.    Pimentel eventually verbally consented to the search

and signed the form.        Id. 39:3-12; 43:3-4.         After she did so,

Pimentel was allowed to leave with A.T. and the officers followed




     7 The recording of the call, which was obtained after the
first hearing and admitted into evidence during the Motion for
Reconsideration hearing, does not reflect this. See Ex. 2(A). At
the hearing on Defendant’s Motion to Reconsider, Fuoroli testified
that he could only explain the inconsistencies between his original
testimony and the call recordings as “memory lapse[s].” Mot. to
Reconsider Hr’g Tr. 9:24-25; 11:7-11.

                                        5
them to their residence to execute the search of the apartment. 8

Id. 113:12-20.

     During the search of Almonte’s residence, CPD officers seized

heroin,   fentanyl,    marijuana,   various   drug   paraphernalia,    a

firearm, and $942.00 in cash, all of which was used to charge

Almonte with possession with intent to distribute fentanyl and

possession of a firearm in furtherance of drug trafficking.      Gov’t

Mem. in Supp. of Obj. to Def’s Mot. to Suppress (“Gov’t Mem.”) 6-

7, ECF No. 20-1; see Indictment, ECF No. 9; see also Criminal

Compl., ECF No. 1.     In the middle of the search, Fuoroli called

the DCYF hotline and informed the operator of the drugs that had

been found, and the operator said he would “write it up.”             Ex.

2(B) to Gov’t Opp’n 3,5, ECF No. 46-2.         After the firearm was

found, the DCYF operator called Fuoroli back, Fuoroli informed him

of the discovery of the firearm, and the operator told him that

DCYF was sending somebody to the house. 9     Ex. 2(C) to Gov’t Opp’n

4, ECF No. 46-3.      Eventually, a DCYF representative arrived and

removed A.T.   Mot. to Suppress Hr’g Tr. 237:5-25.




     8 Fuoroli originally testified that he called DCYF again
before leaving the scene, but there is no record of any such call.
See Mot. to Suppress Hr’g Tr. 106:1-3; see generally Exs. 2(A),
2(B), 2(C) to Gov’t Opp’n.

     9 Det. Fuoroli initially testified that he spoke to a
different DCYF operator before leaving the house and she told him
to release A.T. to her mother. Mot. to Suppress Hr’g Tr. 138:16-
18. There is no record of any such call.
                                    6
II.   Standard of Review

      A motion to reconsider should be granted “if the moving party

presents   newly   discovered   evidence,   if   there   has   been   an

intervening change in the law, or if the movant can demonstrate

that the original decision was based on a manifest error of law or

was clearly unjust.”   United States v. Allen, 573 F.3d 42, 53 (1st

Cir. 2009).   Additionally, the Court has discretion to reconsider

its own ruling.    Pickett v. Prince, 207 F.3d 402, 407 (7th Cir.

2000) (“[A] motion to reconsider a ruling is constrained only by

the doctrine of the law of the case. And that doctrine is highly

flexible, especially when a judge is being asked to reconsider his

own ruling.”) (emphasis omitted).     Here, for the reasons explained

herein, there are good grounds to reconsider.

III. Discussion

      A.    Whether Pimentel’s Consent Was Voluntary

      Consent is an exception to the Fourth Amendment’s prohibition

on government searches of a person’s residence without a warrant.

Illinois v. Rodriguez, 497 U.S. 177, 181 (1990).         Consent may be

obtained from an occupant or “a third party who possesses common

authority over the premises.” Id. It is undisputed that Pimentel,

as Almonte’s wife and a cohabiter of the apartment, had authority

to consent to a search of the residence; the question is whether

she was coerced into providing that consent, such that it was not

voluntarily given.

                                  7
     The government bears the burden of proving by a preponderance

of the evidence that consent to search was voluntarily given. Lego

v. Twomey, 404 U.S. 477, 489 (1972).            Consent is voluntary if it

is “the product of an essentially free and unconstrained choice by

its maker”; it cannot be the result of coercion, either express or

implied.   Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973).            In

assessing voluntariness, courts examine the following factors,

although none of them are dispositive: “(i) the consenter’s age,

education, past experiences, and intelligence; (ii) whether law

enforcement officials advised the consenter of his constitutional

right to refuse consent; (iii) the length and conditions of the

consenter’s detention and/or questioning; and (iv) law enforcement

officials’ use of any inherently coercive tactics.”           United States

v. Perez-Diaz, 848 F.3d 33, 39 (1st Cir. 2017) (quoting United

States v. Vanvliet, 542 F.3d 259, 264 n.2 (1st Cir. 2008)).

     Courts have long recognized that the “psychological coercion

generated by concern for a loved one” can affect a person’s

“capacity for self control.”       United States v. Tingle, 658 F.2d

1332, 1336 (9th Cir. 1981) (internal citation omitted).             The “mere

fact that a defendant is placed under some psychological pressure

by agents does not necessarily render a confession involuntary.”

United States v. Jacques, 744 F.3d 804, 811 (1st Cir. 2014)

(quotation    marks   and   internal       citations   omitted).    However,

“[w]hen    law   enforcement   officers       deliberately   prey   upon   the

                                       8
maternal instinct and inculcate fear in a mother that she will not

see her child in order to elicit ‘cooperation,’ they exert . . .

‘improper influence.’”       Tingle, 658 F.2d at 1336 (quoting Molloy

v. Hogan, 378 U.S. 1, 7 (1964)); see also United States v. Tibbs,

49 F. Supp.2d 47, 53 (D. Mass. 1999) (finding it “more likely than

not that the police said to [defendant’s girlfriend] perhaps the

one thing guaranteed to secure her consent, that her child would

be taken away if she did not consent . . . . Once they threatened

her child, there was no question that she would succumb – hardly

voluntarily.”).     The question here then is whether what Fuoroli

said   to   Pimentel   was   enough   to   cross   the   line    from   “some

psychological pressure” to “improper influence.”

       In its Memorandum and Order denying Almonte’s Motion to

Suppress,    this   Court    unequivocally    credited    Det.    Fuoroli’s

testimony that he told Pimentel that DCYF would not let her back

into the apartment until they were satisfied there was nothing

harmful for the child there.      Apr. 1, 2019 Mem. and Order 11, ECF

No. 32 (“Mot. to Suppress Order”) (“[B]ased on all the other facts

and circumstances in which this threat was allegedly made, the

Court does not find [Pimentel’s] testimony credible; instead, it

credits Det. Fuoroli’s version of events.”).         In light of the call

recordings with DCYF and Det. Fuoroli’s testimony at the recent

hearing, the Court is no longer confident that Det. Fuoroli’s



                                      9
initial testimony as to what he told Pimentel is accurate. 10

However, the Court also does not find Pimentel’s version of events

-- that Fuoroli said he would take her child away if she didn’t

sign -- entirely credible either.       Mot. to Suppress Hr’g Tr.

230:13-20.

     But the Court does know, from the call recordings, that even

if Fuoroli’s testimony was accurate, he was not merely repeating

what DCYF told him on the phone. 11   In fact, he made a subtle but

significant change:   DCYF informed him that “[a]s it stands right

now, [A.T. is] probably going to [sic] back to the mother,” but

Fuoroli told Pimentel that DCYF “was not going to allow her to

take that child back to her home until it had been searched and

made safe or made secure.”    Ex. 2(A) at 9-10; Mot. to Reconsider

Hr’g Tr. 29:22 – 30:5.   Det. Fuoroli changed A.T.’s default status

from going back to her mother unless something harmful was found

in the house to not going back to Pimentel until the house was




     10To be absolutely clear – the Court does not think that Det.
Fuoroli deliberately lied – rather it is now clear that he was
unable to accurately remember and recount the conversations he had
with Pimentel and DCYF.

     11 The accuracy of Fuoroli’s comments to Pimentel were a
significant factor in the Court’s original ruling.       Mot. to
Suppress Order 11(“When Pimentel asked him directly if they were
going to take A.T. away, Det. Fuoroli truthfully responded . .
.”)(emphasis added); id. at 12 (“Here, Det. Fuoroli did not use
the specter of removing A.T. to ‘prey’ on Pimentel’s maternal
instinct; rather, he conveyed accurate information based on what
he knew from DCYF at the time.”) (emphasis added).
                                 10
cleared.     This shift by Fuoroli makes the tactic more coercive

than if he had merely parroted what DCYF had told him. See Janusiak

v. Cooper, 937 F.3d 880, 891-92 (7th Cir. 2019) (holding that the

police can speak truthfully about the likely consequences for

children when a parent is arrested but “any statements about a

child’s custody should not be false; otherwise the suspect’s will

may be overborne . . . .”); United States v. Ivy, 165 F.3d 397,

403 (6th Cir. 1998) (finding that the “unequivocal[]” statement

made by the police that if defendant did not consent to the search,

his child would go into state custody, was not accurate and

therefore was “not merely trying to provide [defendant] with data

upon    which   to   base   his   decision       to   consent,    but   rather   was

attempting      to   overcome     [his]        resolution   not    to   consent.”)

(emphasis in original).           This is especially so when the Court

considers the possibility, as discussed above, that Fuoroli’s

actual words to Pimentel may have veered closer to a threat than

what he admitted or recalled. 12

       Pimentel’s     subjective     understanding,          provided      it    was

reasonable, is another factor in determining whether her consent

was voluntary.       See Tingle, 658 F.2d at 1336 (“We think it clear

that the purpose and objective of the interrogation was to cause



       12
       None of this is to suggest that in the event DCYF had said
it wanted the home searched, law enforcement would be permitted to
use this with impunity. This issue is not before the Court.

                                          11
[the defendant] to fear that, if she failed to cooperate, she would

not see her young child for a long time . . . such would be the

conclusion which [the defendant] could reasonably be expected to

draw from the agent’s use of this technique”); United States v.

Harvey, No. 3:07-CR-00103-RRB-DMS, 2008 WL 11395588, at *9 (D.

Alaska Apr. 1, 2008) (“The court has to look at the subjective

state   of    the    person      who    consents    and    must   look    at    the

reasonableness of their fear.”).              Pimentel’s stated understanding

was that the police were going to take her child away if she did

not sign the consent form, and that she had to sign the form in

order to leave with A.T.          Mot. to Suppress Hr’g Tr. 230:13-231:4;

232:12-25; 238:13-24.         This subjective belief was not unreasonable

where Pimentel had already asked multiple times if she could leave

with her child and was refused, and where there is no evidence

that she had prior experience with the police or the criminal

justice system.        Mot. to    Suppress Hr’g Tr. 112:24-113:2; 226:23-

227:14; see United States v. Jackson, 918 F.2d 236, 242 (1st Cir.

1990)   (noting     that   defendants      who   lack     familiarity    with   the

criminal     justice    system    may    be    particularly    “susceptible      to

psychological coercion”).

     In considering whether Pimentel’s consent was involuntary,

United States v. Bey, 52 F. Supp. 3d 299 (D. Mass. 2014), aff’d,

825 F.3d 75 (1st Cir. 2016), is instructive.                In that case, while

the police were executing a warrant for defendant’s arrest at the

                                         12
home of Clarissa Summons, they attempted to obtain her consent to

search the home.       Bey, 52. F. Supp.3d at 301, 305.             Summons’s son

also lived there, and was present at the time of the arrest.                     Id.

The officer who first spoke with Summons mentioned contacting child

protective services, but did not refer directly to the possibility

of removing her son from the home; following that conversation,

another officer brought over a “consent to search” form and asked

her permission to search the premises.                Id. at 301.     Summons was

told that she was free to withhold consent, but that if she did,

she and her son would have to leave for several hours while police

secured the home and obtained a warrant.                   Id. at 301-02.         She

signed the consent form.        Id. at 302.

     The District Court found Summons’ consent was voluntarily

given.     Id. at 305.       The Court explained that the officer never

referenced the possibility that Summons’s son could be removed

from the home or “linked the consent to search with any threats or

promises    relating    to”    child    protective      services    and,    on   the

contrary,    the   officer     “sat    down    with    Summons     and   carefully

described the terms of the consent form to her . . . she did not

manifest any noticeable angst, apprehension, or anxiety when she

signed the form.”      Id.

     That scenario is markedly different from what occurred here.

Here, even    taking     Fuoroli’s     testimony      at   face    value,   he    did

reference    the   possibility        that    A.T.    could   be    removed      from

                                        13
Pimentel’s custody, and explicitly linked that possibility to

Pimentel’s consent to search.    Mot. to Reconsider Hr’g Tr. 29:22-

30:5; Mot. to Suppress Hr’g Tr. 136:4-10.    While Fuoroli testified

that he read the search form to Pimentel, it must have been done

very briefly, since he also testified Pimentel was only at the

scene for a total of ten minutes.     Mot. to Suppress Hr’g Tr. 42:3-

4; 44:17-20. And Pimentel, unlike Summons, did show signs of angst

and anxiety when she refused consent at first and “huffed and

puffed and gave [Fuoroli] a stare.”     Id. 106:20-23.

     Therefore, in evaluating the case law and applying it to the

totality of the circumstances here, particularly the Court’s new

understanding that Det. Fuoroli’s statements to Pimentel were at

odds with what DCYF actually told him, the Court finds that

Pimentel’s will was overborne by Fuoroli’s coercive tactics and

thus her consent to search was not voluntarily given. 13

     B.   Inevitable Discovery

     In the Order granting the Motion to Suppress, this Court found

that, even without Pimentel’s consent, the contraband recovered

from Almonte’s residence would inevitably have been discovered




     13 The Court does not disturb its previous ruling that
Pimentel’s temporary detention was a reasonable exercise of the
CPD officers’ “community caretaking function.” See United States
v. Coccia, 446 F.3d 233, 238 (1st Cir. 2006) (aiding those in
distress, combatting actual hazards and preventing potential
hazards from materializing are some of the community caretaking
functions); see also Mot. to Suppress Order 10 n.2.
                                 14
when the police applied for and were granted a search warrant.

Mot. to Suppress Order 13.   The Court also reverses its ruling on

this point, finding that its previous ruling was an error of law.

See Allen, 573 F.3d at 53.

     The inevitable discovery doctrine provides:

          Evidence which comes to light by unlawful
          means nonetheless can be used at trial if it
          ineluctably would have been revealed in some
          other (lawful) way, so as long as (i) the
          lawful means of its discovery are independent
          and would necessarily have been employed; (ii)
          discovery by that means is in fact inevitable,
          and (iii) application of the doctrine in a
          particular case will not sully the prophylaxis
          of the Fourth Amendment.

United States v. Lee, Cr. No. 17-120 WES, 2018 WL 3873668, at *8

(D.R.I. Aug. 15, 2018) (quoting United States v. Zapata, 18 F.3d

971, 978 (1st Cir. 1994)).   The parties agree that if Pimentel had

not consented (or because her consent was involuntary) the only

alternative “lawful means” available to CPD officers in this case

was to obtain a search warrant for Almonte’s home.

     A search warrant application must reveal probable cause to

believe two things: (1) “that a crime has occurred” and (2) “that

specified evidence of the crime will be at the search location.”

United States v. Rivera, 825 F.3d 59, 63 (1st Cir. 2016); see U.S.

Const. amend. IV.   When establishing that specified evidence of a

crime will be at the search location, the magistrate must “make a

practical,   common-sense    decision   whether,   given   all   the


                                 15
circumstances set forth in the affidavit before him . . . there is

a fair probability that contraband or evidence of a crime will be

found in a particular place.”          United States v. Feliz, 182 F.3d

82, 86 (1st Cir. 1999) (quoting Illinois v. Gates, 462 U.S. 213,

238 (1983)).     Although “a law enforcement officer’s training and

experience   may    yield   insights    that    support    a    probable   cause

determination,” the First Circuit has held that police must provide

additional “specific facts connecting the drug dealing to the home”

to   establish     probable   cause     for    searching       the   defendant’s

residence.     United States v. Bain, 874 F.3d 1, 23-24 (1st Cir.

2017)     (quotation    marks    and        internal   citation        omitted).

Additionally, regardless of whether probable cause existed at the

time, the Court must determine whether or not CPD officers would

have actually sought a search warrant for the residence. 14                United

States v. Finucan, 708 F.2d 838, 843 (1st Cir. 1983).

     This Court based its original ruling on the following facts

that it found Detectives Fuoroli and Dempsey were aware of after

Almonte’s arrest and before Pimentel signed the consent form:

            that Almonte had been observed engaging in a
            “hand to hand” narcotics transaction with
            Wiggs; that Wiggs had given a formal written
            statement   explaining   that  he   had   just
            purchased drugs from Almonte; that Almonte had
            dropped a baggie full of drugs on the ground

     14The Court does not need to decide this where it is ruling
that, even if CPD officers had tried to obtain a warrant, they
would not have been successful due to lack of probable cause.

                                       16
              when officers approached; that Almonte had
              executed the drug transaction in front of his
              eleven-year-old    stepdaughter;    and   that
              Pimentel denied the presence of narcotics or
              weapons in the home, but admitted that Almonte
              had a history of drug addiction and had
              recently been “drug sick.”

Mot. to Suppress Order 15-16.

      Courts have held that, in order to obtain a search warrant

for a residence, to support the inference that there will be drugs

or other contraband in the home, some additional evidence is

required to establish a nexus between the drug dealing and the

home beyond “general information from police officers that drug

dealers tend to store evidence in their homes.”                 Bain, 874 F.3d at

23-24; see also Rivera, 825 F.3d at 66 (“We might very well have

reached   a    different   result    had      a   commonsense    reading     of   the

evidence not indicated that [the defendant] participated in a drug-

related phone call from his home. But with that inference, there

is enough probable cause to believe evidence of his drug-pushing

activities would be at his house.”); United States v. Barnes, 492

F.3d 33, 37 (1st Cir. 2007) (“Here, given both that the CI stated

that [the defendant] lived at the . . . residence and that the

police observed [the defendant] exit the . . . residence, drive

away, and sell drugs on the day of his arrest and the search, the

totality of the circumstances strongly suggested that there was

evidence of drug dealing at the . . . residence.”); United States

v.   Ribeiro,    397   F.3d   43,   52   (1st     Cir.   2005)    (finding    nexus

                                         17
established from drug dealing to residence where the police were

“virtually certain” defendant left his house carrying the drugs he

was about to sell); United States v. Brandao, 270 F. Supp.3d 485,

490 (D. Mass. 2017) (finding enough nexus to residence for probable

cause where police observed that on three of the four controlled

buys, the defendant left the residence shortly after making contact

with the undercover detective and went directly to the location of

the drug transaction).

     In one of the most recent cases on the subject, United States

v. Roman, 942 F.3d 43(1st Cir. 2019), the First Circuit explained

that, while a “nexus” between evidence sought and the place to be

searched “need not, and often will not, rest on direct observation,

but rather can be inferred . . . we have not permitted this

inference to be applied lightly.” Roman, 942 F.3d at 51 (quoting

Feliz, 182 F.3d at 88).    The First Circuit was explicit: “[w]e

have rejected a per se rule automatically permitting the search of

a defendant’s home when he has engaged in drug activity.” Id.

Specifically, the Court noted that “generalized observations” such

as general information from police officers regarding where drug

dealers   store   drugs   “should    be   ‘combined   with   specific

observations’ or facts ‘connecting the drug dealing to the home’

to permit an inference of nexus to a defendant’s residence.”     Id.

at 52 (quoting Ribeiro, 397 F.3d at 50-51; Bain, 874 F.3d at 24).



                                18
     The First Circuit then found that police had not shown the

required   “nexus”   where   the   warrant   affidavit   “contain[ed]   no

specific facts or observations connecting [defendant’s] alleged

drug activity to his home . . . it fail[ed] to even on one occasion

place [the defendant] himself at the residence, let alone in

connection with drug crimes.”       Id. Accordingly, that Court found

there was no probable cause to search defendant’s residence and

the fruits of the search had been properly suppressed.         Id. at 55.

     None of the facts of the variety described by the First

Circuit as establishing the required nexus between drug selling

and a residence are present here.        All the police observed was an

alleged drug transaction in a McDonald’s parking lot.          The police

did not witness Almonte going to or from his house before or after

the alleged drug transaction took place, nor did any confidential

informant or other source see such activity.             The police never

witnessed Almonte making any possible drug-related phone calls

from his house. The police did not possess any evidence connecting

Almonte’s drug-dealing to his residence at all at the time they

would have sought a search warrant. 15


     15In United States v. Feliz, 182 F.3d 82, 87 (1st Cir. 1999),
one of the few cases where the First Circuit held that it could be
reasonably inferred that a defendant kept information related to
his drug transactions in his house, even without direct
observation, the police had reliable detailed information that the
defendant had a 12-year career in drug trafficking. Just as the
First Circuit distinguished Feliz in Roman, in the instant case
the facts are also a “far cry” from the facts in Feliz. Roman, 942
                                    19
     Pimentel’s description of Almonte as “drug sick” does not

establish a sufficient nexus between his drug selling and his

residence. 16   Almonte’s alleged drug usage, and whatever sickness

it caused him, is entirely irrelevant to what would have been the

basis of the search warrant – Almonte’s alleged sale of drugs to

Wiggs and the possibility of contraband related to that sale being

in his residence.

     In fact, the only evidence remaining to connect Almonte’s

alleged drug transaction to his residence is the fact that he had

his stepdaughter A.T. with him at the time, and that he may have

picked her up from school on the way home (based on the presence

of her backpack).    Mot. to Suppress Hr’g Tr. 200:7.   The Court, in

its thorough review of the cases on this subject, could not find

a single case in this jurisdiction that allowed the search of a

home based on such thin evidence of a nexus between the drug

transaction and the residence. The Court simply cannot rule, based

on this evidence alone, that police could have shown a sufficient




F.3d at 52 (citing United States v. Roman, 327 F. Supp.3d 312, 326
(D. Mass. 2018)).
     16Notably, it is not clear that Pimentel ever actually used
the phrase “drug sick” to describe Almonte.     Fuoroli testified
that she stated that “her husband used to have a drug problem in
the past and that he had recently been sick,” and her testimony
does not contradict that.    Mot. to Suppress Hr’g Tr. 38:4-12;
254:10-17.   Additionally, it is possible that Pimentel did not
even tell Fuoroli about Almonte being sick until after she signed
the consent form. Id. 254:10-17.
                                 20
nexus between Almonte’s alleged drug transaction and his residence

that would have enabled them to show probable cause for a search

warrant, especially in light of the high standard evinced by the

First Circuit.      See Roman, 942 F.3d at 51-52.   Therefore, the

evidence recovered from Almonte’s residence is suppressed.

IV.   Conclusion

      For the reasons stated herein, the Court GRANTS Defendant’s

Motion to Reconsider Defendant’s Motion to Suppress Evidence, ECF

41.

IT IS SO ORDERED.



William E. Smith
District Judge
Date: January 22, 2020




                                 21
